In an action for a divorce and ancillary relief, the plaintiffs former attorney, Allan J. Berke, appeals from an order the Supreme Court, Westchester County (Montagnino, R.), entered February 10, 2004, which granted the plaintiffs motion pursuant to CELR 4401, made prior to the completion of a hearing to fix the amount of his retaining lien, for judgment as a matter of law dismissing his claim for an attorney’s fee and to direct him to turn over the plaintiffs legal file to incoming counsel.
Ordered that the appeal is dismissed, without costs or disbursements, as the order was superseded by an order of the same court entered April 9, 2004, made upon reargument (see Callaghan v Callaghan, 13 AD3d 406 [2004] [decided herewith]). Ritter, J.P., Goldstein, Smith and Fisher, JJ., concur.